Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
	In amendments dated 4/21/22, Applicant amended claims 1, 4, 9, 16, and 20, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.
 
Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznik (US 20210026906).
With respect to claim 1, Reznik teaches:
receiving a search query at a search engine, the search query received from a client-computing device (paragraphs 0094-0095 receiving a search query from a user at a user device to perform a search); 
ranking a set of search results for the search query based on a ranker associated with the search engine (paragraph 0095 identify highest ranked search results from search using ranking software in search engine); 
redistributing at least a portion of the ranked set of search results proportional to a natural distribution of search result attributes for a category of search result attributes, the natural distribution determined from interaction tracking of search result attributes of prior search results (paragraph 0097 figure 4 step 406 determine characteristics of search results to remove from list of search results, paragraphs 0098-0120 describing attributes from which characteristic is taken, paragraphs 0124, 0128 find other search results with said characteristic to remove from list, paragraph 0130 re-rank/re-sort the results, paragraph 0093 results stored for future searches thus becoming prior search results, attributes with characteristics are tracked); and 
providing the redistributed ranked set of search results to the client- computing device (paragraph 0131 output the modified/re-ranked list of results to user).
With respect to claim 9, Reznik teaches:
tracking interactions of search result attributes associated with search results provided by a search engine at a client-computing device (paragraphs 0098-0120 describing attributes from which characteristic is taken, paragraph 0093 results stored for future searches thus becoming prior search results, attributes with characteristics are tracked); 
determining a natural distribution for a category of search result attributes, the natural distribution determined from the interaction tracking by identifying a proportional representation of interactions with search result attributes of the search results (paragraph 0097 figure 4 step 406 determine characteristics of search results to remove from list of search results, paragraphs 0124, 0128 find other search results with said characteristic to remove from list, paragraph 0130 re-rank/re-sort the results); and 
providing a set of search results in an order determined by the natural distribution in response to receiving a search query from the client-computer device (paragraph 0131 output the modified/re-ranked list of results to user).
With respect to claim 16, Reznik teaches:
receiving a search query at a search engine (paragraphs 0094-0095 receiving a search query from a user at a user device to perform a search); 
ranking at least a portion of a set of search results for the search query proportional to a natural distribution of search result attributes for a category of search result attributes, the natural distribution determined from interaction tracking of search result attributes associated with prior search results for prior search queries to determine a ranked set of search results, wherein a proportional representation of interactions with search result attributes of the prior search results identified from the interaction tracking determines the natural distribution of search result attributes for the category (paragraph 0097 figure 4 step 406 determine characteristics of search results to remove from list of search results, paragraphs 0098-0120 describing attributes from which characteristic is taken, paragraphs 0124, 0128 find other search results with said characteristic to remove from list, paragraph 0130 re-rank/re-sort the results, paragraph 0093 results stored for future searches thus becoming prior search results, attributes with characteristics are tracked); and 
providing the ranked set of search results at the search engine in response to the search query (paragraph 0131 output the modified/re-ranked list of results to user).
With respect to claim 16, Reznik teaches at least one processor (paragraphs 0281, 0207) and computer storage media storing computer-readable instructions (paragraph 0284).
With respect to claims 2, 11, and 18, Reznik teaches wherein at least the portion of the ranked set of search results that is redistributed comprises a fixed number of highest ranked search results (paragraph 0037 results re-ranked include highest-ranked that are removed (but in the portion that is re-ranked)).
With respect to claims 3 and 19, Reznik teaches wherein the redistributed ranked set of search results is provided to the client-computing device by a webpage of the search engine, the webpage configured to return a particular number of search results, wherein the fixed number of highest ranked search results is divisible by the particular number of search results configured for the webpage (paragraph 0131 output re-ranked list of results, inherent that a number of results can appear on a screen and the list if modulo that number).
With respect to claims 4 and 20, Reznik teaches wherein the fixed number of highest ranked search results comprises a first search result, and wherein the first search result is removed from the fixed number by the redistributing to obtain the natural distribution for the portion of the redistributed ranked set of search results (paragraph 0037 result from list of highest ranked results is removed and the remaining results are re-ranked).
With respect to claims 5 and 14, Reznik teaches determining the natural distribution from a natural distribution index, the natural distribution index comprising a relationship mapping of search query terms to search result attributes and a proportional representation of interactions with the search result attributes (paragraphs 0049, 0136 results are indexed, attributes/characteristics mapped to results).
With respect to claims 6 and 12, Reznik teaches wherein the redistributing is performed by minimizing a gap between the ranked set of search results for the search query and the natural distribution determined for the search query, wherein the gap comprises a difference between a proportional representation of search result attributes within the ranked set of search results and the natural distribution (paragraph 0137 minimizing gap between ranked results and distribution for reranking using attributes/characteristics).
With respect to claims 7 and 15, Reznik teaches wherein the natural distribution is specific to a user and is determined from interaction tracking of the prior search results that are associated with the user (paragraph 0093 prior search results since stored and tracked for attributes, user interactions/feedback).
With respect to claims 8 and 13, Reznik teaches wherein the redistributing is performed by a blender, and wherein the blender is a modification of the ranker (paragraph 0207 re-ranking by search tool software, paragraph 0077 search engines rank search results so tool of invention is modified/improved from search engine).
With respect to claims 10 and 17, Reznik teaches:
ranking the set of search results for the search query based on a ranker associated with the search engine to provide a ranked set of search results (paragraph 0095 ranking search results); and 
redistributing at least a portion of the ranked set of search results proportional to the natural distribution, wherein the order is based on the redistributed ranked set of search results (paragraph 0130 re-ranking search results).


Responses to Applicant’s Remarks
	Regarding objection to claim 4 for antecedent basis of “the fixed number of highest ranked search results,” in view of amendment changing dependency of claim 4 to claim 2, this objection is withdrawn.  Regarding rejections under 35 U.S.C. 102 of claims 9-11 and 14 by Cramer, and rejections under 35 U.S.C. 103 of claims 1-3, 5, and 16-19 by Cramer in view of Xu, and claims 7 and 15 by Xu and Cramer in view of Shokhoui, Applicant’s amendments reciting search result attributes for a category of attributes overcome Xu’, Cramer’s and Shokouhi’s teachings.  Examiner conducted another search of the prior art and found Reznik which Examiner believes teaches claims 1-20 as shown above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/5/22